16524802DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response received on 6/24/2021 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2021 June 24 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims to clarify that a search is a multi-directional search.  In pages 12-15 of the remarks, the applicant summarizes amendments to the claims.  In pages 15-18 of the remarks, the applicant addresses the 112 rejections.
Any outstanding issues with 112 are provided below.
In pages 18-19, the applicant provides a summary of 103 rejection requirements, and then summarizes claim 1.  On page 19 the applicant argues that Lee does not have a “searching area” configured for searching in each direction, and on page 20, argues that Lee does not teach the claimed searching area as explained in the previous rejection.  The applicant continues that Call does not teach the sub-portion either, and that Call teaches “the pattern may be segmented into candidate objects, analyzed to locate regions of interest, and otherwise processed to prepare the pattern for further processing” (paragraph 32), and that the candidate areas are not searching areas that is a sub-portion of a search image but instead are objects identified for classification.  The application further argues the “regions of interest” are not further described in Call.
The examiner agrees that Lee does not disclose the entirety of the claim, including that searching area is a sub-portion of the search range.  As for Call not teaching a sub-portion, the examiner disagrees.  As the applicant provides, Call teaches before further processing an image, locating regions of interest and segmenting candidate objects. Both these recitations teach the claimed limitations.  First of all, the pattern segments, which are a sub-portion of the image, are used in further processing for the image processing operation, including feature extraction and classification (page 3, paragraph 33).  Feature extraction and classification is carried out to searching for a match.  If the applicant is interpreting “search area” more specifically, the applicant must provide such limitations in the claim.  Secondly, it is known that one of ordinary skill in the art that locating regions of interest as a preprocessing step is carried out in order to further process the region of interest/ sub-region.  Therefore the limitations are taught by Call in multiple ways. 
The applicant continues to argue on page 20 that there is no evidence that having a smaller search area would result in a faster system and thus no conclusion of obviousness is provided.
The examiner disagrees.  Less data to be processed would result in a faster system because processing less data takes less time.  Furthermore, further motivations 
On page 21 of the remarks, the applicant argues the same arguments that were addressed above.  The applicant also provides more arguments regarding amended limitations in claim 26.
All repeated arguments are refuted above.  The amended limitations are newly considered and addressed in the rejection below.
On page 22, the applicant argues that Lee does not teach the limitations in dependent claim 9, in which Lee mentions template pattern projection provides of different scale and aspect ratio, but nothing regarding “scaling the template image to provide multiple instances…”
The examiner disagrees.  A can be seen in fig. 9, item 918, template profiles of different scale and sizes are provided, and they are formed from a same accumulation image/ template (page 5, paragraph 76, page 3, paragraph 49).
On pages 22-23 of the remarks, the applicant argues dependent claims 10, 22 and 29, in that Lee does not teach the iterative search limitation, and that Lee is a single procedure of sliding the projection profile along the direction and working progressively in the direction.
The examiner disagrees.  Working progressively by repeating the process is an iterative process.  If the applicant wishes for the iterations to be something more specific, the applicant should provide such language in the claims.
On pages 23-24 of the remarks, the applicant argues for dependent claim 11 that Oh is not multi directional and does not suggest performing iterations.  
The examiner disagrees.  Oh teaches multidirectional search because the image is being matched/ searched in 2D (page 1, paragraph 8) and also discloses performing iterations (fig. 1, and as explained in the previous rejection and repeated below).  Again, it seems as if the applicant is interrupting “iterations” more specific than it is claimed, and is invited to provide language in the claims that more clearly defines the “iterations” as argued.
On pages 24-25 of the remarks, the applicant argues dependent claim 15 that there is no motivation for using the correlation function of Zan in the correlation Lee.
The examiner disagrees.  Providing a well-known way of correlating data provides a more flexible system because it allows the user to use different correlation functions to see which works best.  Furthermore, it is noted that could be argued that simple substitution of one known element for another to provide predictable results could also be applied as a rationale for combining.  
The rejection follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 12 and 24 recite the limitation “the 1D representations of the template image” in lines 3-4.  It is unclear as to which 1D representation of the template image the applicant is referring to, since two were previously claimed in claims 11 and 23, respectively.
Claim 26 recites the limitation "the search information" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes the applicant intends to claim “the search range information”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14, 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20040081360 (Lee et al) in view of U.S. Patent Application Publication No. 20040091144 (Call et al).
Regarding claim 1, Lee et al discloses a method for template image matching within a source image, the method comprising: transforming the template image to multiple 1-dimensional (1D) representations corresponding to multiple image searching directions of a multi-directional search, i.e. the vertical and horizontal projection profile 
Lee et al does not disclose expressly the searching area is a sub-portion of a search range. 
Call et al discloses before feature extraction and recognition/ classification, preprocessing the image to a region of interest/ searching area, which is a sub-portion of a search range (page 2, paragraph 32).
Lee et al and Call et al are combinable because they are from the same field of endeavor, i.e. image matching.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to search only a sub-portion of the image.

Therefore, it would have been obvious to combine Lee et al with Call et al to obtain the invention as specified in claim 1.
Regarding claim 2, Lee et al discloses the multiple image searching directions comprise a first direction of the multi-directional search and a second direction of the multi-directional search, i.e. horizontal and vertical directions (page 4, paragraph 51), and wherein the transforming the template image to 1D representations comprises: transforming the template image to a first direction template image pixel 1D vector for the first direction of the multi-directional search, i.e. the horizontal projection profile of the template (page 4, paragraph 51); and transforming the template image to a second direction template image pixel 1D vector for the second direction of the multi-directional search, i.e. the vertical projection profile of the template (page 4, paragraph 51).   
Regarding claim 3, Lee et al discloses the transforming the searching area of the source image to multiple 1D representations comprises: transforming the searching area of the source image to a first direction source image pixel 1 D vector for the first direction of the multi-directional search, i.e. the horizontal pattern projection profile (page 4, paragraph 51); and transforming the searching area of the source image to a second direction source image pixel 1D vector for the second direction of the multi-directional search, i.e. the vertical pattern projection profile (page 4, paragraph 51).  
Regarding claim 4, Lee et al discloses the first direction of the multi-directional search and the second direction of the multi-directional search are orthogonal, because vertical and horizontal directions (page 4, paragraph 51) are orthogonal.  
Regarding claim 5, Lee et al discloses the first direction of the multi-directional search is a horizontal direction and the second direction of the multi-directional search is a vertical direction (page 4, paragraph 51).
Regarding claim 6, Lee et al discloses the searching area comprises a first directional search portion corresponding to the first direction of the multi-directional search and a second directional search portion corresponding to the second direction of the multi-directional search, i.e. a row and column that is searched and projected (page 4, paragraph 41), wherein the first directional search portion and the second directional search portion cross one another because the rows and columns intersect.  
Regarding claim 7, Lee et al discloses the searching area comprises a plurality of first directional search portions corresponding to the first direction of the multi-directional search and a plurality of second directional search portions corresponding to the second direction of the multi-directional search, i.e. the projected rows and projected columns, wherein each first directional search portion of the plurality of first directional search portions crosses at least one second directional search portion of the plurality of second directional search portions, since rows and columns intersect.  
Regarding claim 8, Lee et al discloses rotating the template image to provide multiple instances of the template image (page 6, paragraph 81), wherein one or more of the multiple instances of the template image provide rotation variance of a subject of the template image (page 6, paragraph 81), wherein the transforming the template image to multiple 1 D representations corresponding to multiple image searching directions comprises: transforming each of the multiple instances of the template image to multiple 1D representations corresponding to the multiple image searching directions 
Regarding claim 9, Lee et al discloses scaling the template image to provide multiple instances of the template image (fig. 9, item 918), wherein one or more of the multiple instances of the template image provide scale variance of a subject of the template image (fig. 10, item 918, page 5, paragraph 77), wherein the transforming the template image to multiple 1D representations corresponding to multiple image searching directions comprises: transforming each of the multiple instances of the template image to multiple 1D representations corresponding to the multiple image searching directions (page 5, paragraph 77, fig. 9, item 918) for determining if matching of the template image within the source image is indicated when scale variance of the subject of the template image is experienced (page 5, paragraph 77, fig. 9, item 910, 912). 
Regarding claim 10, Lee et al discloses iteratively performing the multi-directional image search within the search range using the 1D representations of the template image if matching of the template image within the source image is not indicated by sliding the profile (fig. 7a, 7b).
Regarding claim 14, Lee et al discloses the correlations comprise cross-correlations (page 4, paragraph 58).  
Regarding claim 16, Lee et al discloses the template image/ pattern image has a width or height that is at least 1/3 of the search range and thus the template image matching is a large template situation, i.e. in fig. 6a and 6b, the template image/ pattern 
Claim 17 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 17.  Claim 17 distinguishes from claim 1 only in that it is a system with a processor and memory that carries out the method of claim 1.  Call et al teaches further this feature, i.e. a system with a processor that carries out a process (page 1, paragraph 9).
Regarding claim 18, Lee et al discloses the multiple image searching directions comprise a first direction of the multi-directional search and a second direction of the multi- directional search, the vertical and horizontal directions (page 4, paragraph 51), and wherein the at least one processor is further configured: to transform the template image to a first direction template image pixel 1 D vector for the first direction of the multi-directional search, i.e. the horizontal projection profile (page 4, paragraph 51); to transform the template image to a second direction template image pixel 1 D vector for the second direction of the multi-directional search, i.e. the vertical projection profile (page 4, paragraph 51); to transform the searching area of the source image to a first direction source image pixel 1D vector for the first direction of the multi-directional search, i.e. the input horizontal projection profile (page 4, paragraph 51); and to transform the searching area of the source image to a second direction source image pixel 1D vector for the second direction of the multi-directional search, i.e. the input vertical projection profile (page 4, paragraph 51).  
Regarding claim 19, Lee et al discloses the searching area comprises a first directional search portion corresponding to the first direction of the multi-directional 
Claims 20-22 are rejected for the same reasons as claims 8-10, respectively.  Thus, the arguments analogous to that presented above for claims 8-10 are equally applicable to claims 20-22.  Claims 20-22 distinguish from claims 8-10 only in that they have different dependencies, all of which have been previously rejected.  Therefore, prior art applies.  

Claims 11 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al in view of Call et al, as applied to claims 10 and 22 above, and further in view of U.S. Patent Application Publication No. 20150154470 (Oh).
Regarding claim 11, Lee et al (as modified by Call et al) discloses all of the claimed elements, as set forth above, and is incorporated herein by reference.  Lee et al further discloses the matching process comprises transforming the searching area of the source image to multiple 1D representations (fig. 8, item 810, 804), performing correlations between 1D representations of the template image and 1D representations of the searching area of the source image (fig. 8, item 812), and analyzing the correlations between 1D representations of the template image and 1D representation of the current searching area of the source image (fig. 8, item 804, 812).

Oh discloses the iteratively (fig. 1, item 140, “no”) performing multi-directional image searching comprises: repositioning the searching area within the search range in the source image (fig. 1, s130) and performing another iteration of the matching process on the repositioned area (s132).
Lee et al (as modified by Call et al) & Oh are combinable because they are from the same field of endeavor, i.e. corresponding images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to iteratively match the images.
The suggestion/motivation for doing so would have been to provide a faster, robust system by considering relevant regions.
Therefore, it would have been obvious to combine Lee et al (as modified by Call et al) with Oh to obtain the invention as specified in claim 11.
Claim 23 is rejected for the same reasons as claim 11.  Thus, the arguments analogous to that presented above for claim 11 are equally applicable to claim 23.  Claim 23 distinguishes from claim 11 only in that they have different dependencies and claim 30 specifies the directions as horizontal and vertical.   Lee et al teaches further this feature, as explained above in the rejection for claim 26.
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al in view of Call et al, as applied to claims 1 above, and further in view of U.S. Patent No 8804826 (Zan et al)
Regarding claim 15, Lee et al (as modified by Call et al) discloses all of the claimed elements, as set forth above, and is incorporated herein by reference. Lee et al further discloses the correlations comprise cross-correlations (page 4, paragraph 58).
Lee et al (as modified by Call et al) does not disclose expressly a correlation criteria used for the correlations is selected from the group consisting of: sum of absolute differences (SAD); mean absolute error (MAE); and mean squared error (MSE).  
Zan et al discloses a correlation criteria used for the correlations is selected from the group consisting of: sum of absolute differences (SAD); mean absolute error (MAE); and mean squared error (MSE) (col. 11, lines 31-40).  
Lee et al (as modified by Call et al) & Zan et al are combinable because they are from the same field of endeavor, i.e. similarity matching for images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the correlation criteria.
The suggestion/motivation for doing so would have been to provide a more flexible system that uses a well-known correlation function as preferred by a user.
Therefore, it would have been obvious to combine Lee et al (as modified by Call et al) with correlation criteria of Zan et al to obtain the invention as specified in claim 1.

Allowable Subject Matter
Claims 12, 13, 24, 25, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Allowable subject matter was indicated in the previous office action.
Claim 26 contains allowable subject matter but also contains 112 issues.  If the 112 issues are resolved, as explained above, then the claim would be allowable.  Claims 27-33 also contain allowable subject matter because they depend on claim 26.
Claim 26 contains allowable subject matter regarding a method for template matching within a source image, the method comprising transforming the template image into the claimed 1D vectors for multi-directional image searching within the source image, and defining a searching area within the source image utilizing the claimed information, the searching directions being horizontal and vertical searching directions of a cross search pattern, wherein the searching area is a reduced area of a search range of the search range information and comprises the claimed portions forming the cross search pattern, which the rectangles cross each other, transforming the searching area of the source image to the claimed 1D vectors, performing correlation between horizontal vectors and the vertical vectors, as claimed, and analyzing the correlations to determine if matching of the template image within the source image is indicated, and outputting the claimed information if the claimed matching is indicated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666